Citation Nr: 1622521	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1989 to March 1995 and from November 2001 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in July 2015, at which time the issue was remanded for additional development.  At that time, the issue of entitlement to service connection for a left shoulder condition was also before the Board.  However, as this issue was granted in a November 2015 rating decision, it is no longer before the Board. 


FINDING OF FACT

The evidence of record weighs against a finding that the Veteran has a currently diagnosed right shoulder condition.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran seeks service connection for a right shoulder condition she claims is due to active duty service.  At the outset, however, the Board notes the record does not show that the Veteran has ever been diagnosed with any right shoulder condition.  

The Veteran's April 1989 enlistment examination noted normal clinical findings for the upper extremities, spine and other musculoskeletal systems.  No shoulder condition was noted upon entry onto active duty service.  A December 1994 separation examination report also noted normal clinical findings for the Veteran's upper extremities, spine and other musculoskeletal systems.  A December 2001 treatment record noted the Veteran's reports of a history of bilateral shoulder pain, with the left shoulder pain greater than the right.  The record also noted a history of possible fibromyalgia syndrome (the Board notes that the Veteran has been separately service connected for fibromyalgia).  The Veteran was assessed with overuse/strain.  A June 2002 service treatment record noted the Veteran's history of diffuse pain in the shoulders, neck, back and legs.

A review of the Veteran's available service treatment records noted the Veteran's complaints of shoulder pain.

In April 2009, the Veteran was afforded a VA joints examination where she stated that she injured her right shoulder while participating in softball in the military.  She did not recall the injury but began to experience pain with decreased range of motion.  She did not present to sick call at the time and continued to experience pain, especially with range of motion.  An x-ray of the right shoulder showed no fractures or dislocations.  The joint spaces were preserved, and the bone mineralization pattern was within normal limits.  There were no soft tissue abnormalities identified.  The VA examiner concluded there was no right shoulder disability unrelated to her diagnosed fibromyalgia.

In November 2015, the Veteran was afforded a VA shoulder and arm conditions examination which noted a diagnosis of left shoulder strain.  Range-of-motion testing of the right shoulder revealed normal clinical findings.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  Muscle strength testing for the right shoulder was found to be normal, the Veteran did not have muscle atrophy, and there was no right side ankylosis found.  The Veteran was not found to have a right shoulder disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for a right shoulder condition is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any such condition.  

As there is no current diagnosis of a cardiovascular disorder, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder condition is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


